
	
		I
		111th CONGRESS
		1st Session
		H. R. 3441
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Arcuri (for
			 himself, Mr. Maffei,
			 Mr. Sires,
			 Mr. Massa,
			 Mr. Boccieri,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Kagen,
			 Mr. Minnick, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To provide for automatic enrollment of veterans returning
		  from combat zones into the VA medical system, and for other
		  purposes.
	
	
		1.Automatic enrollment of
			 veterans returning from combat zones into the VA medical system
			(a)In
			 generalNot later than 45
			 days after the date on which a veteran described in section 1710(e)(1)(D) of
			 title 38, United States Code, is discharged or separated from service in the
			 active military, naval, or air service, the Secretary of Veterans Affairs, in
			 cooperation with the Secretary of Defense, shall—
				(1)enroll such veteran in the patient
			 enrollment system maintained by the Secretary under section 1705 of that title;
			 and
				(2)provide such
			 veteran with—
					(A)a veterans
			 identification card that—
						(i)demonstrates that
			 such veteran is enrolled in such system; and
						(ii)allows such
			 veteran to access hospital care and medical services at Department of Veterans
			 Affairs medical facilities;
						(B)a list of
			 Department of Veterans Affairs medical facilities (including hospitals,
			 outpatient centers, and mental health clinics) located within 100 miles of the
			 home of the veteran; and
					(C)a description of available Federal veterans
			 benefits and programs, including educational benefits and job training and
			 placement programs, which the veteran may be eligible for due to the veteran’s
			 service in the active military, naval, or air service.
					(b)Opt out
			 provisions
				(1)Prior to
			 enrollment
					(A)Option not to
			 enrollDuring the discharge or separation process for a person
			 from active military, naval, or air service, and prior to enrolling the person
			 pursuant to
			 subsection (a)(1), the Secretary of
			 Veterans Affairs, in coordination with the Secretary of Defense, shall provide
			 the person with the option to decline such enrollment.
					(B)Notice to
			 Secretary; prohibition on enrollmentIf a person provides notice
			 to the Secretary of Veterans Affairs that the person is declining enrollment
			 under
			 subparagraph (A), the Secretary may
			 not enroll the person pursuant to
			 subsection (a)(1).
					(2)Subsequent to
			 enrollment
					(A)Notice to
			 SecretaryNot later than 6 months after the date on which a
			 veteran is enrolled under section 1705 of title 38, United States Code,
			 pursuant to subsection (a)(1), a veteran so enrolled may disenroll from the
			 patient enrollment system under such section by providing notice to the
			 Secretary of Veterans Affairs.
					(B)DisenrollmentNot
			 later than 60 days after receiving notice from a veteran under
			 subparagraph (A), the Secretary of
			 Veterans Affairs shall disenroll such veteran from such patient enrollment
			 system.
					(c)Effective
			 dateThis section shall take effect on the date that is 90 days
			 after the date of the enactment of this Act.
			
